DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       KATSIARYNA H. BAILOR,
                             Appellant,

                                     v.

                         DOUGLASS D. BAILOR,
                              Appellee.

                               No. 4D19-2554

                               [June 10, 2020]

   Appeal of nonfinal order from the Circuit Court for the Nineteenth
Judicial Circuit, Indian River County; Cynthia L. Cox, Judge; L.T. Case
No. 312018DR000912.

    Jordan B. Abramowitz of Abramowitz and Associates, Coral Gables,
for appellant.

    Amy D. Shield and Roger Levine of Shield & Levine, P.A., Boca Raton,
for appellee.

PER CURIAM.

   Katsiaryna H. Bailor (“former wife”) appeals a nonfinal order denying
her request to relocate with the parties’ minor child, modifying
timesharing, ordering former wife to pay temporary child support and
additional child-related expenses, and distributing the marital home to
Douglass D. Bailor (“former husband”). We affirm the portion of the order
denying the motion for relocation, modifying timesharing, and ordering
former wife to pay temporary child support and related expenses without
further comment.       We reverse, however, the portion of the order
distributing the marital home. As conceded by former husband, the
advance distribution of the marital home was premature considering the
parties had yet to proceed to trial on the issue of equitable distribution.

   Affirmed in part and reversed and remanded in part.

GROSS, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                           *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2